TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-06-00493-CR



Melvin Park, Appellant


v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT

NO. CR-05-238, HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

The reporter's record is overdue.  The court reporter has advised the Court that
appellant's counsel filed a request in the trial court that he be appointed, but that no action has been
taken on that request.  The Court's records indicate that counsel is already appointed.
The appeal is abated.  The district court shall promptly determine whether appellant
is presently indigent.  See Tex. R. App. P. 37.3(a)(2).  If the court finds that appellant is indigent, the
court shall appoint counsel if it has not already done so and order the preparation of the appellate
record at no cost to appellant.  The court shall make any other appropriate findings and
recommendations.  Copies of all findings and orders, and the record of any hearing that might be 
held, shall be forwarded to the Clerk of this Court for filing as a supplemental record no later than
November 17, 2006.


				__________________________________________
				Bob Pemberton, Justice
Before Justices B. A. Smith, Pemberton and Waldrop
Filed:   October 26, 2006
Do Not Publish